Title: To John Adams from John Jay, 21 February 1787
From: Jay, John
To: Adams, John


          
            Dr Sir
            New York 21st. February 1787
          
          I had the Pleasure of receiving two Days ago your Letter of the 30th. November by Mr. Mitchel—it was the next Morning laid before Congress.—
          Nine States are now represented, but as yet little Progress has been made in the Business before them. My Report on the Infractions of the Treaty complained of by Britain, has been referred to a new Committee, and I think a very good one; various Opinions prevail on the Subject and I cannot conjecture what the ultimate Decision of Congress on it will be.—
          The Insurrection in Massachusetts seems to be suppressed, and I herewith enclose the Papers containing the Details we have received since the 6th. Instant, when I wrote to you by the Packet. Your Sentiments on that Business prove to have been just. I ought to write to you fully on many Subjects, but I am not yet enabled—when I shall be cannot be predicted. Our Government is unequal to the Task assigned it, and the People begin also to perceive its Inefficiency. The Convention gains Ground— New York has instructed her Delegates to move in Congress for a Recommendation to the States to form a Convention; for this State dislikes the Idea of a Convention unless countenanced by Congress. I do not promise myself much further immediate Good from the Measure than that it will tend to approximate the public Mind to the Changes which ought to take place. It is hard to say what those Changes should be exactly—there is one however which I think would be much for the better, Vizt. to distribute the fœderal Sovereignty into its three proper Departments of executive, legislative and judicial; for that Congress should act in these different Capacities was I think a great Mistake in our Policy.—
          This State in their present Session has greatly moderated their Severities to the Tories; a Law having been passed to restore a very great Majority of those resident here to the Rights of Citizens. I hope all Discriminations inconsistent with the Treaty of Peace will gradually be abolished, as Resentment gives place to Reason and good Faith. But, my Dear Sir, we labour under one sad Evil, the Treasury is empty though the Country abounds in Resources, and our People are far more unwilling than unable to pay Taxes.— Hence result Disappointment to our Creditors, Disgrace to our Country, and I fear Disinclination in too many to any Mode of Government than can

easily and irresistably open their Purses. Much is to be done, and the Patriots must have Perseverance as well as Patience.—
          I am, Dr Sir, / Your afft. Friend and Servt:
          
            John Jay—
          
        